Citation Nr: 0103625	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) August 1999 rating decision 
which denied service connection for PTSD.

The record shows that service connection for PTSD was denied 
by RO rating decisions in September 1994 and, most recently, 
in June 1998.  No timely appeal from those rating decisions 
has been filed.  Accordingly, the (most recent) decision in 
June 1998 is final, and is not subject to revision on the 
same factual basis.  It may, however, be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  
Although the August 1999 rating decision (now on appeal) 
denied service connection for PTSD on a de novo basis, the 
Board must conduct an independent review of whether new and 
material evidence has been submitted to reopen the previously 
disallowed claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for a chronic acquired psychiatric 
disability (other than PTSD), claimed as a "nervous 
condition," was denied by RO rating decision in June 1970, 
and no timely appeal therefrom was filed.  Accordingly, that 
rating decision became final and is not subject to revision 
on the same factual basis, but it may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).  By April 1998 letter to the 
RO, the veteran sought to reopen the claim of service 
connection for chronic acquired psychiatric disability 
(claimed as a disability separate and distinct from PTSD), 
but the application to reopen that claim has not yet been 
adjudicated by the RO.  Thus, the application to reopen the 
claim of service connection for a chronic acquired 
psychiatric disability (other than PTSD) is not in appellate 
status, but remains pending and is referred back to the RO 
for initial adjudication.  Kandik v. Brown, 9 Vet. App. 434 
(1996).

At a December 1999 RO hearing, the veteran expressed a 
preference to be referred to as a female.  The Board will 
honor that request.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied by 
RO rating decision in June 1998; no timely appeal therefrom 
was filed, with the result that the June 1998 decision has 
become final.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, furnished since the June 1998 RO rating decision, are 
new, relevant, and probative of the issue at hand.


CONCLUSION OF LAW

Evidence submitted since the June 1998 RO rating decision 
denying entitlement to service connection for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was initially denied by RO rating 
decisions in September 1994, based on findings that the 
medical evidence of record did not reveal a clear diagnosis 
of that disorder, and the evidence did not demonstrate that 
stressful inservice events warranted such a diagnosis.  No 
appeal from those decisions was filed by or on behalf of the 
veteran.

Subsequently, the veteran's April 1998 application to reopen 
the claim of service connection for PTSD was denied by the RO 
in June 1998, finding that the medical evidence of record 
(still) did not show a clear diagnosis of PTSD, and that the 
evidence did not verify the occurrence of the claimed 
inservice stressors warranting a diagnosis of PTSD.  No 
appeal from that decision was filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).  
Thus, the June 1998 RO rating decision denying the claim of 
service connection for PTSD constitutes the most recent final 
decision with regard to that claim.  Accordingly, it must be 
determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

A final RO rating decision is not subject to revision on the 
same factual basis, but may be reopened on submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
See Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in June 1998.

Evidence of record at the time of the June 1998 RO rating 
decision included the veteran's service medical records, none 
of which showed any report or clinical finding indicative of 
PTSD.  In that regard, in August 1966, she received medical 
attention following the onset of weakness and fatigue during 
exercises with a gas mask.  In March 1967, she underwent a 
psychiatric evaluation following a suicide attempt 
(apparently intentional overdose of Darvon pills), but a 
psychiatric disability was not diagnosed.  In the examiner's 
opinion, the "problem" was one of immaturity, passivity, 
and a mild amount of depression.  

The veteran's service records show that she served in Vietnam 
from July 1967 to July 1968 as a telephone switchboard 
operator.  She is not shown to have sustained any combat 
wound or injury, and was not awarded any combat-related award 
or decoration.

Post service medical records from VA and private facilities 
(including administrative records from the Social Security 
Administration (SSA)) from September 1968 to April 1998 
document intermittent treatment for various symptoms and 
illnesses, including psychiatric/psychological impairment 
(with symptoms including hallucinations, depression, social 
isolation, and functional impairment related to gender 
identity conflict).  In a March 1994 letter, the veteran's 
rehabilitation specialist at the Julian St. Inn shelter for 
adults with serious mental illnesses suggested that she had 
PTSD "as a result of time served in Vietnam."

In a letter received by the RO in May 1998, the veteran 
suggested that she had PTSD (requiring ongoing treatment and 
therapy) as a result of exposure to traumatic events during 
active service, including being in fear for her life during 
numerous mortar/artillery attacks by the enemy during her 
Vietnam service.  The veteran reported having seen many dead 
bodies in Vietnam, as well as being in fear for her life as a 
result of the malfunctioning of her gas mask during training 
exercises (before going to Vietnam).  Additionally noted was 
intense stress associated with persecution by other 
servicemen due to her then existing gender identity crises, 
and sexual/personal assault by other servicemen.

Evidence submitted since the last final RO rating decision in 
June 1998 includes the veteran's December 1999 RO hearing 
testimony, essentially reiterating her previous contentions 
regarding the nature of the claimed inservice stressors 
giving rise to the current PTSD (including both combat-
related and non-combat-related stressors).

VA and SSA medical records from June 1998 to January 2000 
(including VA compensation and pension examination reports in 
April 1999 and January 2000) document intermittent treatment 
for various symptoms and illnesses, including 
psychiatric/psychological impairment.  Since September 1993, 
she has been in receipt of SSA disability benefits due to 
recurrent major mental depression and gender identity 
disorder.  On several occasions during the treatment, PTSD 
was diagnosed and its onset related to combat- and non-
combat-related stressors during her active service (see e.g., 
VA psychological evaluation in September 1998, VA psychiatric 
examination in January 1999, and November 1999 letter from 
her VA clinical social worker).  On other occasions, PTSD was 
not diagnosed (see e.g., April 1999 and January 2000 VA 
psychiatric examination reports).  

In January 2000, the RO submitted a written inquiry to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), requesting verification of the veteran's claimed 
inservice stressors (and attaching with that request the 
veteran's DD Form 214, stressor report recorded on VA 
psychiatric examination in April 1999, and November 1999 
letter from the veteran's clinical social worker).  

By January 10, 2000 letter, the USASCRUR informed the RO that 
research of the records pertinent to the veteran's claim had 
not yet been completed, and could take several months longer.

Based on the foregoing, the Board concludes that the newly-
submitted evidence, as discussed above, is material to a 
reopening of the veteran's service connection claim, in that 
it includes evidence which must be considered in order to 
fairly decide the merits of the claim.  Although parts of the 
newly-furnished evidence are cumulative of evidence of record 
in June 1998 (consisting of records of continuing psychiatric 
treatment and the veteran's contention regarding the nature 
of the claimed in-service stressors), portions of the newly-
submitted evidence are clearly new and material, and must be 
considered to decide the merits of the claim.  In particular, 
the newly submitted clinical evidence includes a clear 
diagnosis of PTSD and medical opinions linking the onset of 
that disorder to the veteran's active service period.  Given 
the nature of the veteran's claim, the Board finds that there 
is new and material evidence sufficient to reopen the claim 
of service connection for PTSD.


ORDER

New and material evidence having been presented in support of 
the application to reopen the claim of service connection for 
PTSD, the claim is reopened.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, her 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate her testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f).

The veteran's available service records do not indicate that 
she had any combat service.  Thus, although some of her 
claimed in-service stressors consist of having been in 
combat-type situations (being under repeated attack by enemy 
artillery fire), 38 U.S.C.A. § 1154(b) does not apply to her 
claim, and her own testimony regarding the occurrence of the 
claimed stressors is insufficient to establish that such 
stressors did in fact occur as described.  Under such 
circumstances, the occurrence of the claimed stressors must 
be supported by service records or other supporting evidence.  
Id.  

As discussed above, the veteran's claimed in-service 
stressors giving rise to her current PTSD include the 
following:  (1) being in a combat-type environment in Vietnam 
and having seen many dead bodies while in Vietnam; (2) being 
in fear for her life when her gas mask malfunctioned during 
training exercises prior to serving in Vietnam and; (3) 
prolonged and intense stress associated with persecution by 
other servicemen due to her gender identity crises (it 
appears that such claimed stress may have included personal 
and/or sexual assault), culminating in a suicide attempt 
before separation from service.

The Board notes that the available evidence of record 
indicates that there may have been some gas mask "incident" 
in service, that she may have attempted to commit suicide 
during service, and that she was treated for venereal disease 
at a VA facility within a few months after separation from 
service (see VA medical records from September to October 
1968).

The record indicates that the RO launched an inquiry with the 
USASCRUR in an attempt to verify the occurrence of the 
veteran's claimed in-service stressors, but it did not follow 
through with that attempt (the RO did not wait for a final 
report from the USASCRUR, following receipt of a January 10, 
2000 letter stating that research of that matter would take 
several months).  Thus, further development of the evidence 
with regard to the claim of service connection for PTSD is 
necessary for a well-informed resolution of the claim.  The 
diagnosis of PTSD was made in reliance on reports of exposure 
to combat- and non-combat-related stressors.  Thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified.  

As indicated above, some of the veteran's claimed non-combat-
related, inservice stressors consist of personal assault 
and/or sexual assault (see her undated stressor letter to the 
RO received in May 1998).  A review of the claims file 
reveals that the RO has not undertaken any research in an 
attempt to verify the occurrence of any alleged in-service 
assault on the veteran.  As discussed above, to grant service 
connection for PTSD to a non-combat veteran, there must be 
credible evidence to support the assertion that the stressful 
event occurred.  Veterans who claim service connection for 
disabilities due to inservice personal assault face unique 
problems documenting their claims.  As personal assault is an 
extremely sensitive issue, many such incidents are not 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Alternate sources that may provide credible evidence of 
inservice personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior. 

In this case, evidence has been submitted tending to show 
that some "out of the ordinary" event or events may have 
occurred during the veteran's active service, apparently 
culminating in a suicide attempt in March 1967.  Thus, the 
Board believes that the veteran's claims folder should be 
thoroughly reviewed and interpreted by a VA neuropsychiatric 
physician.  In personal assault claims, secondary evidence 
may need interpretation by a physician, especially if it 
involves behavior changes.  Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
M21-1, Part VI,  11.38.

Consequently, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the USASCRUR at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  If referral to the 
USASCRUR or other pertinent sources is 
to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support her claim of service 
connection for PTSD in compliance with 
the notification requirements set forth 
in Dixon v. Derwinski, 3 Vet. App. 261, 
263-64 (1992).  All attempts to obtain 
the aforementioned records should be 
documented in the claims folder.

2.  The RO should seek review by a VA 
psychiatrist of the veteran's claims 
file, for the purpose of identifying and 
examining all records indicating any 
change in behavior or performance 
subsequent to the incidents alleged by 
the veteran to have occurred during 
active service and obtain an opinion as 
to the clinical significance, if any, of 
such evidenced changes.  A copy of the 
opinion obtained following this 
psychiatric review should be associated 
with the claims file.

3.  Thereafter, the RO must make a 
specific determination as to whether 
there is credible supporting evidence 
that the claimed in-service stressor or 
stressors actually occurred.  See Patton 
v. West, 12 Vet. App. 272 (1999).  If 
the RO determines that the record 
establishes the existence of an in-
service stressor or stressors, the RO 
must specifically identify the 
stressor(s) established by the record.

4.  If exposure to in-service stressors 
is verified, then and only then should 
the veteran be scheduled for a VA 
psychiatric examination to identify her 
symptoms and determine the diagnoses and 
etiology of all psychiatric disorders 
that are found to be present.  The 
examination report must reflect a review 
of pertinent material in the claims 
file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
inservice stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service.

5.  Finally, the RO should review the 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 



